     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 1 of 21


      Williams A. Kershaw, State Bar No. 057486
 1    Stuart C. Talley, State Bar No. 180374
      Ian J. Barlow, State Bar No. 262213
 2    KERSHAW, COOK & TALLEY PC
      401 Watt Avenue
 3
      Sacramento, CA 95864
 4    Telephone: (916) 779-7000
      Facsimile: (916) 721-2501
 5    Email: bill@kctlegal.com
      Email: stuart@kctlegal.com
 6    Email: ian@kctlegal.com
 7
      Mark P. Chalos (pro hac vice)
 8    Kenneth S. Byrd (pro hac vice)
      LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 9    222 Second Avenue South, Suite 1640
      Nashville, Tennessee 37201
10    Telephone: (615) 313-9000
11    Email: mchalos@lchb.com
      Email: kbyrd@lchb.com
12
      Attorneys for Plaintiff and the Putative Class
13
                                      UNITED STATES DISTRICT COURT
14

15                               EASTERN DISTRICT OF CALIFORNIA

16
      SHAWN ALGER, as an individual and on               Case No. 2:18-CV-00360-MCE-EFB
17    behalf of all others similarly situated,
                                                         [PROPOSED] ORDER GRANTING
18                       Plaintiff,                      PLAINTIFF’S MOTION FOR CLASS
                                                         CERTIFICATION AND APPOINTMENT
19    v.                                                 OF CLASS REPRESENTATIVE AND
20                                                       CLASS COUNSEL
      FCA US LLC f/k/a CHRYSLER GROUP
21    LLC, a Delaware Corporation, and DOES             Judge: Hon. Morrison C. England, Jr.
      1 through 100, inclusive,
22
                         Defendant.
23

24

25

26

27

28
                                                       -1-
      ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION         NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 2 of 21



 1          This matter comes before the Court on Plaintiff’s Motion for Class Certification and

 2   Appointment of Class Representative and Class Counsel, (Dkt. 54, the “Motion”). Plaintiff moves

 3   for certification of two classes of owners and lessees of certain Chrysler vehicles that contain

 4   allegedly defective spring-loaded headrests that suddenly and violently deploy, potentially striking

 5   the driver and/or passenger in the back of the head (“Unintended Deployment”). Having reviewed

 6   all the briefing and responses filed with respect to Plaintiff’s Motion, and other materials submitted

 7   therewith, the Court finds and rules as follows:

 8                                            BACKGROUND

 9          The Defendant, FCA US LLC (referred to herein as “Chrysler”), sells millions of vehicles

10   throughout the United States. Beginning in 2010, Chrysler began equipping some of its vehicles

11   with a purported safety device known as an Active Head Restraint System (“AHR System”).

12   Chrysler has sold or leased approximately 279,000 vehicles with an AHR System in California. An

13   AHR System is a mechanism built into the vehicles’ front headrests that allows the headrests to

14   “deploy” in the event of a rear-end collision. The AHR System works by splitting the headrest into

15   two sections; the padded front and the back. In between the front and back of the headrests are two

16   powerful springs. Much like a mouse trap, the spring-loaded headrests stay in place through the

17   use of a hook that latches to a metal “striker pin.” When the sensors in the vehicle detect a rear-

18   end collision, the hook releases the pin and the spring-loaded headrest launches forward. If the

19   AHR System works properly, it is intended to reduce the risk of whiplash in the event of a rear-end

20   collision. Plaintiff alleges that, for many Chrysler owners, the AHR Systems do not work as

21   intended; instead, the headrests unexpectedly deploy without warning while the vehicle is in normal

22   operation and not in the midst of a crash. Plaintiff contends that the AHR System failures are the

23   result of a common design defect that Chrysler failed to disclose to consumers.

24          On April 23, 2018, Plaintiff, on behalf of himself and others similarly situated, filed the

25   operative Second Amended Class Action Complaint against Chrysler asserting claims for: (1)

26   violations of California’s Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et

27   seq.; (2) violations of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§

28   17200, et seq.; (3) breach of implied warranty under California’s Song-Beverly Consumer
                                                -2-
      ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION           NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 3 of 21



 1   Warranty Act (“Song Beverly Act”), Cal. Civ. Code §§ 1792, 1791.1, and 1794, et seq.; and (4)

 2   breach of express warranty (Dkt. 13).

 3           Plaintiff seeks an order certifying the following classes pursuant to Rule 23 of the Federal

 4   Rules of Civil Procedure:

 5                  The Damages Class pursuant to Rule 23(b)(3)1
 6                  “All persons in California who currently own or lease, or who have owned
                    or leased, any Class Vehicle manufactured by Chrysler or any of its
 7
                    subsidiaries or affiliates that is equipped with an Automatic Head Restraint
 8                  (“AHR”) system.”

 9                  The Injunctive Class pursuant to Rule 23(b)(2)
10                  “All persons in California who currently own or lease any Class Vehicle
11                  manufactured by Chrysler or any of its subsidiaries or affiliates that is
                    equipped with an AHR system.”
12
              Class Vehicles comprise the following make-year and model Chrysler Vehicles:
13
                     2010-2018 Dodge Journey
14                   2010-2011 Dodge Nitro
                     2010-2012 Jeep Liberty
15                   2010-2017 Jeep Patriot or Compass
                     2010-2012 Dodge Caliber
16                   2010-2018 Dodge Caravan
                     2011-2018 Dodge Durango
17                   2011-2018 Jeep Grand Cherokee
                     2010-2014 Sebring/Avenger
18
                                        LEGAL STANDARD
19
              It is within the court’s broad discretion to “determine whether a class should be certified,
20
     and to revisit that certification throughout the legal proceedings.” Salas v. Toyota Motor Sales,
21
     U.S.A., Inc., No. CV 15-8629, 2019 WL 1940619, at *2 (C.D. Cal. Mar. 27, 2019) (quoting United
22
     Steel, Paper & Forestry, Rubber Mfg. Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-
23
     CIO, CLC v. ConocoPhillips Co., 593 F.3d 802, 810 (9th Cir. 2010)).
24
              A case may be certified as a class action if it meets the requirements outlined in Rule 23 of
25
     1
       The Court, as set forth in its Conclusion below, will certify the class only as to the economic loss
26   claims set forth in the Second Amended Class Action Complaint (Dkt. 13), and will not certify any
     personal injury claims or damages. In addition, the Court will exclude from the Class Chrysler, its
27   employees, officers, directors, and legal representatives; Class Counsel and their employees; and
     the judicial officers and their immediate family members and associated court staff assigned to this
28   case.
                                                      -3-
         ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION         NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 4 of 21



 1   the Federal Rules of Civil Procedure:

 2              (1) The class is so numerous that joinder of all members is impracticable;

 3              (2) There are questions of law or fact common to the class;

 4              (3) The claims or defenses of the representative parties are typical of the claims or

 5                  defenses of the class;

 6              (4) The representative parties will fairly and adequately protect the interests of the class.

 7   Fed. R. Civ. P. 23(a). Additionally, the proposed class must meet one of three requirements

 8   specified in Rule 23(b). See Salas, 2019 WL 1940619, at *2. The party seeking class certification

 9   has an affirmative duty to demonstrate that the Rule 23 elements are satisfied. Id.

10          The court is tasked with conducting a “rigorous” analysis before granting or denying class

11   certification. This analysis may “entail some overlap with the merits of the plaintiff’s underlying

12   claim[,]” and the court may find it necessary to, at times, “probe behind the pleadings[.]” Wal-

13   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011). But, even so, “merits questions may be

14   considered to the extent – but only to the extent – that they are relevant to determining whether the

15   Rule 23 prerequisites . . . are satisfied.” Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S.

16   455, 466 (2013). Rule 23 does not permit a “free-ranging merits inquir[y] . . . at the certification

17   stage.” Id.; see also Ellis v. Costco Wholesale Corp., 657 F.3d 970, 983 n.8 (9th Cir. 2011)

18   (explaining that a district court’s examination of the merits should take place “only inasmuch as

19   [the court] must determine whether common questions exist; not to determine whether class

20   members could actually prevail on the merits of their claims.”). Class certification should not

21   become a “mini-trial.” Ellis, 657 F.3d at 983 n.8; see also Salas, 2019 WL 1940619, at *2.

22          Having conducted a rigorous analysis, including consideration of all evidence submitted in

23   favor of and in opposition to the motion, the Court finds that the class, including the Class Vehicles

24   listed above, satisfies the requirements of Rule 23(a) and Rule 23(b)(3) of the Federal Rules of

25   Civil Procedure. The Court turns to each of these requirements in turn.

26                                              DISCUSSION

27          Numerosity. Rule 23(a)(1) requires that “the class is so numerous that joinder of all class

28   members is impracticable.” Fed. R. Civ. P. 23(a)(1). Although “no specific minimum number of
                                                   -4-
      ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION             NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 5 of 21



 1   plaintiffs asserted” is required to obtain class certification, “a proposed class of at least forty

 2   members presumptively satisfies the numerosity requirement.” Nguyen v. Radient Pharmaceutical

 3   Corp., 287 F.R.D. 563, 569 (C.D. Cal. 2012). Plaintiff’s purported class far exceeds forty members.

 4   He has shown that, within California, Chrysler has sold or leased approximately 279,000 Class

 5   Vehicles, of various models and years, equipped with an AHR System. Even if the Court

 6   determined, which it does not, that Chrysler is correct that “only a tiny percentage of these vehicles

 7   might” have defective AHR Systems, the class would still easily satisfy the requirements of Rule

 8   23(a)(1).

 9          Commonality.       Plaintiff also satisfies Rule 23(a)(2), which requires that “there are

10   questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). The focus of this inquiry

11   is “the capacity of a classwide proceeding to generate common answers apt to drive the resolution

12   of the litigation.” Dukes, 564 U.S. at 350 (italics and citation omitted). Put another way, a class

13   achieves commonality if “an issue that is central to the validity of each one of the claims” is

14   “capable of classwide resolution.” Id. A plaintiff need not show commonality across a class with

15   regard to all questions of law or fact. See Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957

16   (9th Cir. 2013); see also Falco v. Nissan North America Inc., No. CV 13-00686 DDP, 2016 WL

17   132747, at *4 (C.D. Cal. Apr. 5, 2016). Rather, a plaintiff meets the requirements of Rule 23(a)(2)

18   by showing that the class has in common “a single significant issue of law or fact.” Abdullah, 731

19   F.3d at 957 (internal quotation marks omitted).

20          Plaintiff points to a number of instances in which courts granted class certification when

21   faced with similar claims. See, e.g., Wolin v. Jaguar Land Rover N. Am. LLC, 617 F.3d 1168, 1172

22   (9th Cir. 2010); Chamberlan v. Ford Motor Co., 402 F.3d 952, 962 (9th Cir. 2005); Falco, 2016

23   WL 132747, at *5; Salas, 2019 WL 1940619, at *5-10. That standard is “easily” met in cases

24   indistinguishable from the case here: where “claims of all prospective class members involve the

25   same alleged defect, covered by the same warranty, and found in vehicles of the same make and

26   model.” Wolin, 617 F.3d at 1172; see also Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019-20 (9th

27   Cir. 1998) (finding commonality satisfied where claims “stem[med] from the same source: the

28   allegedly defective designed rear liftgate latch”); Edwards v. Ford Motor Co., 603 F. App’x 538,
                                                      -5-
      ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION            NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 6 of 21



 1   540 (9th Cir. 2015) (finding that “whether a defect existed and whether Ford had a duty to disclose

 2   the defect were both questions common to the class”); Chamberlan, 402 F.3d at 962 (finding that

 3   “whether the [vehicle] design . . . was defective,” “whether [defendant] was aware of alleged design

 4   defects,” and “whether [defendant] had a duty to disclose” were common questions).

 5          Plaintiff identifies multiple significant common issues of law and fact. Principally, a

 6   common question exists as to whether Class Vehicles suffered from a defective AHR System

 7   design. Chrysler argues that any alleged defect was a manufacturing error, not a design one, and

 8   that the presence of the defect-generating agent varied among the Class Vehicles. Plaintiff replies

 9   that the evidence establishes that the AHR System design, materials, and alleged defect are uniform

10   across the class. In support of these claims, Plaintiff proffered several experts, as well as pre-

11   litigation documents from Chrysler and its supplier. Having reviewed the expert opinions proffered

12   by both parties, the deposition transcripts cited, and the documentary evidence, the Court finds that

13   the central questions in this case involving a defective AHR System can be resolved by common

14   questions submitted to a jury.

15          In particular, Plaintiff’s expert Bruce Davis, Ph.D., opined that the design in the AHR

16   System in Class Vehicles is identical from an engineering standpoint. Dr. Davis, who has a Ph.D.

17   in Mechanical Engineering specializing in polymer processing, behavior, and analysis, also opined

18   extensively on the defect in the plastic material and pins used by the design of the AHR System

19   and how the AHR System is susceptible to a common defect that can lead to failures. (Dkt. 54-3.)

20   The Court finds his opinions credible in so far as this stage of litigation requires: determining

21   whether common questions exist and predominate. See Butler v. Sears, Roebuck & Co., 727 F.3d

22   796, 801 (7th Cir. 2013) (“There is a single, central, common issue of liability: whether the

23   [product] was defective.”).

24          Chrysler contends that commonality is lacking principally for two reasons.

25          First, Chrysler argues that there are no common questions because, Chrysler argues, the

26   failure rates are low and vary across vehicle models. But in that respect this case is on all fours

27   with decisions from the Ninth Circuit and other district courts in the Circuit. In Wolin, for example,

28   the Ninth Circuit ruled that plaintiffs “easily” satisfied the commonality requirement because they
                                                       -6-
      ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION           NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 7 of 21



 1   identified the following common issues: (a) whether the vehicle’s alignment geometry was

 2   defective; (b) whether the defendant was aware of the defect; (c) whether the defendant concealed

 3   the defect; and (d) whether that conduct violated consumer protection laws. See Wolin, 617 F.3d

 4   at 1172. The defendant argued that class certification was nevertheless inappropriate because the

 5   defect would manifest irregularly or not at all. See id. at 1173. The Ninth Circuit disagreed,

 6   explaining that “proof of the manifestation of a defect is not a prerequisite to class certification.”

 7   Id.

 8            Second, Chrysler takes issue with the inclusion in the purported class of model year 2010

 9   vehicles. The Court finds that the evidence shows that the same AHR System design and materials

10   were used in model year 2010 vehicles as were used in all other Class Vehicles. Additionally, the

11   2010 vehicles were manufactured in the same facility by the same third-party vendor as other model

12   year vehicles. Thus, there remains a common question as to the presence of a design defect in these

13   vehicles.

14            The core of Plaintiff’s case is that the design of the AHR Systems in Class Vehicles is

15   defective, Chrysler knew (or should have known) about the defect, and Chrysler failed to disclose

16   material information. As such, there are similar common questions that can be identified, such as:

17   (a) whether the AHR System is defective; (b) whether Chrysler was aware of the defect; (c) whether

18   Chrysler concealed or omitted information about the defect; (d) whether the defect constitutes a

19   safety risk; (e) whether the defect rendered the Class Vehicles unmerchantable; and (f) whether

20   Chrysler’s conduct was unlawful and amounted to violation of the CLRA and UCL.2 See Salas,

21   2019 WL 1940619, at *5 (finding several questions of fact and law that are common to the class,

22   including “whether a defect exists in the Toyota Camry XV 50, whether Toyota knew about it,

23   whether Toyota concealed the defect, whether Toyota violated consumer protection statutes as a

24   result, and whether the alleged defect rendered [the vehicle] unmerchantable”).

25            Plaintiff has satisfied the commonality prong.

26
     2
      Plaintiff concedes that for the CLRA claim, a subclass should be created consisting of all members
27   of the California class who are “consumers” within the meaning of California Civil Code § 1761(d).
     This Court agrees and notes that Plaintiff Alger is a “consumer” within the meaning of the code.
28   (Dkt. 69, Reply at pp. 11-12.)
                                                     -7-
         ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION        NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 8 of 21



 1          Typicality. Plaintiff’s claims are “reasonably coextensive with those of absent class

 2   members,” and therefore satisfy the Rule 23(a)(3) requirement. Just Film, Inc. v. Buono, 847 F.3d

 3   1108, 1116 (9th Cir. 2017) (quoting Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014)). Plaintiff

 4   alleges that the headrest in his 2015 Jeep Grand Cherokee unexpectedly deployed while he was

 5   driving his vehicle. He alleges that the deployment startled and distracted him, causing a safety

 6   hazard, and injured him. He further claims that the deployment was the result of a design defect

 7   that affects all of the Class Vehicles. Finally, Plaintiff claims that although the deployment took

 8   place while his car was under warranty, he was forced to pay out-of-pocket for a new headrest that

 9   allegedly suffered from the same defect.

10          Chrysler argues that Plaintiff’s claims are atypical because the projected failure rate of his

11   vehicle differs from that of other Class Vehicles. But, as explained with respect to commonality,

12   variations in manifestation are no bar to class certification. And, in any event, the precise details

13   of a claim need not be identical across the class; it is enough that they are similar. See, e.g., Wolin,

14   617 F.3d at 1175 (“Typicality can be satisfied despite different factual circumstances surrounding

15   the manifestation of the defect. [Plaintiffs] . . . may have a viable claim regardless of the

16   manifestation of the defect.”). Plaintiff’s claims and those of other proposed class members are

17   based on the same core facts—the alleged presence of the defective AHR System and Chrysler’s

18   concealment of the defect—as well as similar injuries, and he proceeds on the same legal theory as

19   other class members’ claims. Typicality is met because the legal interests “are the same across all

20   potential class members.” Falco, 2016 WL 132747, at *7.

21          Adequacy. Rule 23(a)(4) questions whether the named plaintiff and his counsel have “any

22   conflicts of interest with other Class Members” and whether he and his counsel “will prosecute the

23   action vigorously on behalf of the class.” The Court finds that Plaintiff will adequately represent

24   the interests of the class and will vigorously prosecute the claims, notwithstanding his decision to

25   forego potential personal injury claims. See, e.g., Andren v. Alere, Inc., No. 16-cv-1255, 2017 WL

26   6509550, at *8 (S.D. Cal. Dec. 20, 2017) (explaining that “any risk of preclusion can be mitigated

27   through the opt-out provisions” and “Courts can also expressly reserve the plaintiff’s right to

28   maintain a second action”); cf. Benedict v. Hewlett-Packard Co., 314 F.R.D. 457, 473 (N.D. Cal.
                                                    -8-
      ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION             NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 9 of 21



 1   2016) (finding adequacy satisfied even where, unlike here, the named plaintiff “additionally

 2   [brought] individual claims” on behalf of himself “where there is no evidence that the individual

 3   claims will impair his ability to represent the interests of the class.”).

 4           Out of an abundance of caution, the Court, as set forth in its Conclusion below, will certify

 5   the class only as to the economic loss claims set forth in the Second Amended Class Action

 6   Complaint (Dkt. 13), and will not certify any personal injury claims or damages.

 7           Finally, all counsel for Plaintiff are experienced, qualified, and fully capable of representing

 8   the interests of the class. (Dkt. 54 at p. 21; Talley Decl. ¶ 21 and Ex. T; see Byrd Decl. ¶¶ 7-20.)

 9   Adequacy is satisfied here.

10           Predominance.       Plaintiff satisfies the predominance inquiry, which “tests whether

11   proposed class actions are sufficiently cohesive to warrant adjudication by representation.”

12   Amchem Prods, Inc. v. Windsor, 521 U.S. 591, 594 (1997); see also Tait v. BSH Home Appliances

13   Corp., 289 F.R.D. 466, 478 (C.D. Cal. 2012). Though there is “substantial overlap” between the

14   commonality and predominance test, the predominance test is “far more demanding.” Wolin, 617

15   F.3d at 1172. The predominance analysis “asks whether the common, aggregating-enabling, issues

16   in the case are more prevalent or important than non-common, aggregation-defeating, individual

17   issues.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016). This standard is “readily

18   met” in consumer fraud cases. Tait, 289 F.R.D. at 478 (quoting Amchem, 521 U.S. at 625).

19           As explained in the Court’s discussion of commonality above, the central issues in this case

20   turn on Chrysler’s uniform conduct and the questions key to Plaintiff’s claims will be answered by

21   reference to the same set of facts. See Wolin, 617 F.3d at 1173 (finding that common issues

22   predominated where Land Rover knew about the existence of an alleged defect and plaintiff sought

23   relief on a duty-to-disclose theory); see also Chamberlan, 402 F.3d at 962; Keegan v. Am. Honda

24   Motor Co., 284 F.R.D. 504, 521 (C.D. Cal. 2012); Parkinson v. Hyundai Motor Am., 258 F.R.D.

25   580, 596 (C.D. Cal. 2008). The Court now addresses predominance with respect to each claim at

26   issue in turn.

27                                         UCL and CLRA Claims

28           Courts regularly find predominance satisfied and certify UCL and CLRA class claims. See,
                                                     -9-
      ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION              NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 10 of 21



 1    e.g., Salas, 2019 WL 1940619, at *13-18; Tait, 289 F.R.D. at 478; Keegan, 284 F.R.D. at 532-34;

 2    Johnson v. Gen. Mills, Inc., 275 F.R.D. 282, 288-89 (C.D. Cal. 2011); Mass. Mut. Life Ins. Co. v.

 3    Superior Court, 97 Cal. App. 4th 1282, 1292 (2002). The UCL prohibits “unfair competition,”

 4    which is broadly defined as “any unlawful, unfair or fraudulent business act or practice.” Cal. Bus.

 5    & Prof. Code § 17200. The CLRA forbids certain “unfair methods of competition and unfair or

 6    deceptive acts or practices” in the sale or lease of goods to consumers for personal or household

 7    use. Cal. Civ. Code § 1770(a). In considering UCL and CLRA claims, courts rely on “the same

 8    objective test, that is, whether ‘members of the public are likely to be deceived.’” Tait, 289 F.R.D.

 9    at 480.

10              This test does not require an individual showing of deception, reliance, or injury under the

11    UCL because “unlike common-law fraud claims that focus on the victim’s reliance or damages, the

12    UCL focuses on the perpetrator’s behavior[.]” Berger v. Home Depot USA, Inc., 741 F.3d 1061,

13    1068 (9th Cir. 2014), abrogated on other grounds by Microsoft Corp. v. Baker, 137 S. Ct. 1702

14    (2017). Instead, “a violation of the UCL can be proved with common evidence regarding the nature

15    of the design defect in question, the likely effect of the defect on class vehicles, its likely impact on

16    vehicle safety, what [Defendant] knew or did not know, and what it disclosed or did not disclose to

17    consumers.” Keegan, 284 F.R.D. at 534. Furthermore, a plaintiff need not demonstrate individual

18    reliance; a presumption or inference of reliance arises as to the entire class “wherever there is a

19    showing that a misrepresentation was material.” In re Tobacco II Cases, 46 Cal. 4th 298, 327

20    (2009) (citation omitted); Steroid Hormone Prod. Cases, 181 Cal. App. 4th 145, 157 (2010); see

21    also Makaeff v. Trump Univ. LLC, No. 3:10-cv-0940-GPC-WVG, 2014 U.S. Dist. LEXIS 22392,

22    at *33 (S.D. Cal. Feb. 21, 2014).

23              Here, Plaintiff will be able to establish through common evidence a violation of the UCL’s

24    fraudulent prong by showing the uniformity of the defective AHR System, the effect on the class,

25    the defect’s impact on safety, what Chrysler knew and disclosed, and what Chrysler knew and did

26    not disclose. See Keegan, 284 F.R.D. at 534. These questions predominate over any individual

27    concerns related to Plaintiff’s UCL claim.

28              Similarly, Plaintiff’s claim regarding the UCL’s unfairness prong is predominated by
                                                       -10-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION              NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 11 of 21



 1    common questions. That prong requires showing a violation of “established public policy” or

 2    business practices that are “immoral, unethical, oppressive or unscrupulous and cause injury to

 3    consumers, which outweigh its benefits.” McKell v. Wash. Mut., Inc., 142 Cal. App. 4th 1457,

 4    1473 (2006). Plaintiff will be able to show a violation of this prong with common evidence, because

 5    the claims all stem from the same uniform defect that creates similar safety risks across all Class

 6    Vehicles and the same conduct of Chrysler related to the defect and customers of Class Vehicles.

 7    See Keegan, 284 F.R.D. at 533 (“all class members received the same information from defendant[]

 8    regarding the purported defect – which is to say, no information[.]”; see also Parkinson, 258 F.R.D.

 9    at 596 (predominance satisfied as to all three UCL prongs in case involving defectively designed

10    and uniformly used clutch flywheel); see also Salas, 2019 WL 1940619, at *13-18 (predominance

11    satisfied as to UCL and CLRA claims involving defect with vehicle HVAC system leading to foul

12    odors and potential mold). Plaintiff has put forth experts who opined that the Unintended

13    Deployment of the AHR Systems pose great risks to consumers. Experts have found that the AHR

14    defect can cause injuries, such as concussions, and can cause drivers to be distracted, potentially

15    leading to wrecks and creating a safety risk. (Dkt. 54-4.) Finally, Plaintiff has produced credible

16    evidence that Chrysler’s uniform practice of refusing to cover the cost of an AHR repair outside of

17    the warranty period, creates a potential safety risk since many consumers who cannot afford a repair

18    may remove their headrests, drive with it deployed, or strap it shut. Hence, the question of whether

19    the Unintended Deployments create a safety risk is a common one that can be answered in one

20    stroke by a jury. See Wolin, 617 F.3d at 1172.

21            To establish that Chrysler has engaged in an “unlawful” act or practice, Plaintiff must show

22    an underlying violation of another law. Keegan, 284 F.R.D. at 533. Here, Plaintiff predicates his

23    UCL unlawful act claim on violations of the CLRA and the breach of implied warranty under the

24    Song-Beverly Warranty Act. Thus, predominance is satisfied with respect to the UCL for the same

25    reasons it is satisfied for those claims.

26            For similar reasons, Plaintiff satisfies predominance with respect to his CLRA claim.

27    Among the deceptive acts and practices prohibited by the CLRA are: (i) representing that goods

28    (i.e. Vehicles) have characteristics or benefits, which they do not have (section 1770(a)(5)); (ii)
                                                      -11-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION          NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 12 of 21



 1    representing that goods are of a particular standard, quality, or grade, when they are of another

 2    (section 1770(a)(7)); and (iii) advertising goods with the intent not to sell them as advertised

 3    (section 1770 (a)(9)). And, like the UCL, the CLRA prohibits fraudulent omissions. See Salas,

 4    2019 WL 1940619, at *7; see also Daugherty v. Am. Honda Motor Co., Inc., 144 Cal. App. 4th

 5    824, 833 (2006).

 6           For a CLRA claim, Plaintiff has to show that Chrysler had a duty to disclose an alleged

 7    defect because Defendant had exclusive knowledge of “material facts.” Collins v. eMachines, Inc.,

 8    202 Cal. App. 4th 249, 255-56 (2011). This duty is not limited by an express warranty if the

 9    nondisclosure creates an “unreasonable safety risk.” See, e.g., In re Toyota Motor Corp., 754 F.

10    Supp. 2d 1145, 1191 n.25 (C.D. Cal. 2010) (“[t]he risk of injury … is the type of ‘unreasonable

11    risk’ that leads to a duty to disclose under California law”). A CLRA claim also “requires each

12    class member to have an actual injury caused by the unlawful practice.” Keegan, 284 F.R.D. at

13    529. Also like the UCL, however, causation on a class-wide basis “may be established by

14    materiality.” Id. An omission is material if “a reasonable [person] would attach importance to its

15    existence or nonexistence in determining his choice of action in the transaction in

16    question.” Id. Because materiality is determined according to a reasonable person standard, the

17    question of whether the omitted information is material is a common question of fact suitable for

18    treatment in a class action. See id. at 530-31; Chamberlan, 402 F.3d at 462 (identifying as a

19    common, predominant issue “whether the facts that [Defendant] allegedly failed to disclose were

20    material.”); see also Tait, 289 F.R.D. at 480 (“claims under the UCL, … and CLRA [are] ideal for

21    class certification because they will not require the court to investigate class members’ individual

22    interaction with the product”); see also Keilholtz v. Lennox Hearth Products Inc., 268 F.R.D. 330,

23    343 (N.D. Cal. 2010).

24           As to the safety issue related to the UCL and CLRA, Plaintiff proffered opinions from

25    expert, Dr. Francisco Biondi, a professor of Applied Cognition and Cognitive Ergonomics, who

26    stated that a noisy, forceful Unexpected Deployment of an AHR System can lead to driver

27    distraction. (Dkt. 54 at Ex. B (Biondi Report).) Dr. Biondi, who has conducted extensive research

28    in the area of distracted driving, has reviewed scores of complaints from consumers who have
                                                    -12-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION          NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 13 of 21



 1    reported inadvertent headrest deployments and has concluded that an Unexpected Deployment can

 2    result in driver distraction that could lead to a vehicle accident. Dr. Nancy Grugle, a human factors

 3    expert, was put forward by Defendant to claim that the work of Dr. Biondi was “speculative.” Dr.

 4    Grugle’s own past presentations on the “epidemic of distracted driving” are, however, consistent

 5    with Dr. Biondi’s opinions. (Dkt. 69 at Talley Decl. ISO Reply, Ex. Z (Grugle Dep. Tr.) at Exs. 1

 6    and 7.) When deposed, Dr. Grugle agreed that “all distractions increase crash risk.” (Id.)

 7           In addition, Dr. Mariusz Ziejewski, a biomechanical engineer who has published numerous

 8    studies concerning the dynamics of head injuries, conducted testing on behalf of Plaintiff by

 9    deploying headrests against a crash test dummy. (Dkt. 69 at Talley Decl. ISO Reply, Ex. Y.) Dr.

10    Ziejewski tested more than 140 combinations to identify positions that were most likely to cause

11    injury. (Id. at 32.) Based on his testing, Dr. Ziejewski concluded that “an inadvertently deployed

12    headrest has the potential to cause a mild traumatic brain injury in certain individuals.” (Id.)

13           Because Plaintiff contends the common defect poses a safety risk (itself a common

14    question), Chrysler is incorrect that the individual questions of whether Chrysler’s alleged

15    omissions were material and whether class members relied on Chrysler’s representations

16    predominates and precludes class certification.

17           Chrysler’s contention that individual inquiries are required to determine when each class

18    member became aware of the AHR System defect also fails. Plaintiff puts forth a theory of liability

19    premised on Chrysler’s omissions. In such an instance, individual questions about “when class

20    members actually discovered or ‘should have discovered’ the elements of their claims do not

21    predominate.” Tait, 289 F.R.D. at 485. Because “common proof includes Defendant’s failure to

22    inform consumers of the design defect,” the question of whether Chrysler knew about and failed to

23    disclose the defect predominates Plaintiff’s CLRA and UCL claims. Id.; see also Chamberlan, 402

24    F.3d at 962 (holding in a CLRA claim that predominant common issues existed as to “whether

25    [defendant] was aware of alleged design defects” and “whether [defendant] had a duty to disclose

26    its knowledge.”).

27           Here, as in Chamberlan, the predominance of common issues is “readily apparent.” 402

28    F.3d at 962 (affirming class certification where district court identified such common issues as “(1)
                                                       -13-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION           NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 14 of 21



 1    whether the design . . . was defective; (2) whether Ford was aware of the alleged design defects;

 2    (3) whether Ford had a duty to disclose its knowledge; (3) whether it failed to do so; (5) whether

 3    the facts that Ford allegedly failed to disclose were material; and (6) whether the alleged failure to

 4    disclose violated the CLRA.”). Common proof can establish the elements of the CLRA claim, such

 5    as whether Chrysler had a duty to disclose the defect in the AHR System, whether there was an

 6    unreasonable safety risk, and whether consumers would find such an omission material in their

 7    transactions. See id.; see also Salas, 2019 WL 1940619, at *13-18 (finding predominance satisfied

 8    as to CLRA claims involving a defect in a vehicle HVAC system causing foul odors as well as

 9    possible mold growth); see also Falco, 2016 WL 132747, at *7-8 (finding predominance satisfied

10    as to CLRA claims involving a defect in vehicle timing chain tensioning system).

11                                  Breach of Implied Warranty Claims

12           The Song-Beverly Act provides that “every sale of consumer goods that are sold at retail in

13    [California] shall be accompanied by the manufacturer’s and retail seller’s implied warranty that

14    goods are merchantable,” Cal. Civ. Code section 1792, which means here that goods are “fit for the

15    ordinary purpose for which such goods are used.” Id. § 1791.1(a)(2)Error! Bookmark not

16    defined.. For vehicles, the question “is whether the vehicle is fit for driving.” Keegan, 284 F.R.D.

17    at 537Error! Bookmark not defined.. The warranty of merchantability is met if the vehicle is “in

18    safe condition and substantially free of defects.” See Isip v. Mercedes-Benz USA, LLC, 155 Cal.

19    App. 4th 19, 25 (2007). “The implied warranty of merchantability may be breached by a latent

20    defect undiscoverable at the time of the sale.” Mexia v. Rinker Boat Co., 174 Cal. App. 4th 1297,

21    1304-5 (2009).

22           Here, all Class Vehicles were sold with the same latent defect and the same likelihood of

23    the AHR System experiencing an Unintended Deployment and the safety risks that come with such

24    deployment. This can be shown by common evidence. Moreover, the Unintended Deployments

25    and cracking of the headrests are more likely to occur as time progresses. (Dkt. 54 at pp. 26-27.)

26    That some Class Vehicles have not yet experienced problems associated with the AHR System is

27    insufficient to defeat predominance on this and the other claims brought by the class. See Wolin,

28    617 F.3d at 1773 (“proof of the manifestation of the defect is not a prerequisite to class
                                                -14-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION           NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 15 of 21



 1    certification.”). The court in Keegan illustrated how the manifestation of the defect was a “merits

 2    inquiry” that was particularly suited to resolution as a class action.” See 284 F.R.D. at 536. In this

 3    case, the manifestation of the defect is also a merits inquiry that is particularly suited to be

 4    determined on a class basis. See id.

 5                                       Breach of Express Warranty

 6           Predominance is satisfied under the breach of express warranty claims. To prove breach of

 7    express warranty under the U.C.C., Plaintiff must show that the seller “(1) made an affirmation of

 8    fact or promise or provided a description of its goods; (2) the promise or description formed part

 9    of the basis of the bargain; (3) the express warranty was breached; and (4) the breach caused injury

10    to the plaintiff.” Keegan, 838 F. Supp. 2d at 949 (citation omitted). Here, Chrysler furnished class

11    members with a standard warranty that “covers the cost of all parts and labor needed to repair any

12    item on your vehicle when it left the manufacturing plant that is defective in material, workmanship

13    or factory preparation. . . . You pay nothing for these repairs. These warranty repairs or adjustments

14    – including all parts and labor connected with them – will be made by your dealer at no charge,

15    using new or remanufactured parts.” (Docket 54-1 at p. 28.)

16           Plaintiff’s claim is that Chrysler breached this warranty by replacing failed headrests with

17    not-yet-failed, but still defective headrests, and that Chrysler is obligated to provide all current

18    owners replacement, defect-free headrests.

19           The core liability question is common to all proposed class members: whether the Class

20    Vehicles are defective such that Chrysler’s replacements did not render the Vehicles non-defective.

21    See, e.g., Daffin v. Ford Motor Co., 458 F.3d 549, 552 (6th Cir. 2006) (certifying express warranty

22    claims involving allegedly defective vehicle throttle bodies). Every liability element is common.

23    First, the terms of the standard warranty do not vary materially, if at all, among class members.

24    Second, the promise-to-repair, the core of any warranty, either was or was not part of the basis of

25    the bargain for all class members. Third, every class member has an identical claim for breach—

26    they are entitled to replacement of their defective headrests with non-defective headrests. And

27    fourth, every Class Vehicle contains defective headrests and so every class member has been

28    injured by the breach.     See Wolin, 617 F.3d at 1773-74 (concluding that common issues
                                                  -15-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION           NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 16 of 21



 1    predominate with regard to the Land Rover’s obligations under the Limited Warranty).

 2           Not all class members received deficient replacement headrests under the warranty, and so

 3    some class members, but not all, have out-of-pocket costs recoverable upon proving the merits of

 4    their express warranty claims. But this slight variation in damages is no bar to class certification.

 5    Indeed, the Supreme Court and Ninth Circuit have each held expressly that even when all damages

 6    require individual hearings (unlike in this case), it does not defeat class certification. Tyson Foods,

 7    136 S. Ct. at 1045; Leyva v. Medline Indus., Inc., 716 F.3d 510, 513-14 (9th Cir. 2013).

 8                                              Damages Model

 9           When moving for class certification, a plaintiff seeking to prove damages on a classwide

10    basis “need only show that such damages can be determined without excessive difficulty and

11    attributed to their theory of liability.” Just Film, Inc., 847 F.3d at 1121; see also Comcast Corp. v.

12    Behrend, 569 U.S. 27, 35 (2013). Just as in individual litigation, “[o]nce the plaintiff proves injury,

13    broad latitude is allowed in quantifying damages.” BCS Servs., Inc. v. Heartwood 88, LLC, 637

14    F.3d 750, 759 (7th Cir. 2011) (citation omitted). Plaintiff’s damages model need not be perfect and

15    it need not be “precisely correct.” See Vaccarino v. Midland Nat’l Life Ins. Co., No. 2:11-CV-

16    05858, 2014 WL 572365, at *10-13 (C.D. Cal. Feb. 3, 2014) (“Comcast requires that courts

17    determine whether damages are susceptible of class-wide measurement, not whether the

18    measurement is precisely correct.”)

19           Here, Plaintiff’s proffered expert, Susan Thompson, C.P.A., a certified public accountant

20    who has opined on similar damage models for classes that have been certified in similar cases, see

21    Salas, 2019 WL 1940619, at *11, developed a damages model that provides a reliable and generally

22    accepted methodology for determining reasonable damages on a classwide basis (Dkt. 54-5).

23    Specifically, she opines that in order for each class member to receive the “benefit of their bargain”

24    they should receive sufficient compensation to allow them to remediate the defect. Significantly,

25    the evidence shows that defective headrests cannot be “repaired,” but instead both headrests in each

26    vehicle must be replaced to remove the risk of a dangerous failure, and Ms. Thompson calculates

27    damages accordingly. See id.; see also Falco, 2016 WL 1327474, at *12 (“By receiving restitution

28    in the amount of average repairs, the class would be getting the benefit of the bargain because they
                                                     -16-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION            NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 17 of 21



 1    would be put in the same position they would have been had the car not been sold with the defective

 2    timing chain system – it is the cost necessary to make the vehicles conform to the value Plaintiffs

 3    thought they were getting in the price tendered.”); Salas, 2019 WL 1940619, at *21-24. Should

 4    the fact finder determine that the original AHR System had some value even in a defective state,

 5    Ms. Thompson also has a damages model that will account for that scenario. (See Dkt. 54-5

 6    (Thompson Report) ¶ 26 (“Plaintiffs believe the defective AHRs, as originally sold, should not be

 7    attributed value under the benefit of the bargain model. However, if the finder of fact concludes

 8    that the original AHR had some value, [Thompson] has prepared a classwide methodology to

 9    account for the ‘useful life’ of the AHRs. This methodology could also be applied to Plaintiffs who

10    have incurred out-of-pocket expenses to take into account the value, if any, of the defective part

11    that was replaced.”).)

12           Chrysler contends that Plaintiff has not met the requirements for class certification because

13    Plaintiff’s theory of damages is unsatisfactory. But Chrysler’s arguments here have been entirely

14    rejected by the Ninth Circuit in reversing the central case Chrysler relied upon in its brief. See

15    Nguyen v. Nissan North Am. Inc., 932 F.3d 811 (9th Cir. July 26, 2019). In that case, plaintiff

16    alleged a defect hidden in the vehicle’s hydraulic clutch system. Id. at 813. The district court

17    denied plaintiff’s motion for class certification, asserting predominance was not satisfied due to an

18    improper damages model that was based on the cost to replace the defective clutch with a non-

19    defective clutch. See id. at 815-16. Ms. Thompson’s damages model is parallel to the model in

20    Nguyen. The Ninth Circuit reversed the district court shortly after Defendant filed its opposition in

21    this case, and instead found that the class should be certified on the CLRA, Song-Beverly Act, and

22    Magnuson-Moss Act claims. The Ninth Circuit ruled, in part:

23           Plaintiff alleges that Nissan concealed the clutch system’s defects from consumers,
             that the defect was material because it adversely affected the “safety and reliability”
24           of the Class Vehicles, and that he did not get what he bargained for—a transmission
             “fit for [its] intended use.” A benefit-of-the-bargain model of damages aligns with
25
             this legal theory; that measure
26
                     is concerned with satisfying the expectancy interest of the defrauded
27                   plaintiff by putting him in the position he would have enjoyed if the
                     false representation relied upon had been true; it awards the
28
                                                      -17-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION           NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 18 of 21


                     difference in value between what the plaintiff actually received and
 1                   what he was fraudulently led to believe he would receive.
 2           Stout v. Turney, 22 Cal.3d 718, 150 Cal.Rptr. 637, 586 P.2d 1228, 1232 (1978).
             Plaintiff seeks to recover damages equaling the amount he purportedly overpaid in
 3
             purchasing a vehicle with a defective clutch; he “is not seeking a full refund for the
 4           vehicle purchase, but for the cost of replacing [ ] a defective component, which is a
             proxy for [his] overpayment of the vehicle at the point of sale.” Whether his
 5           proposed calculation of the replacement cost is accurate, whether the clutch was
             actually defective, and whether Nissan knew of the alleged defect are merits
 6           inquiries unrelated to class certification. For now, it is sufficient that Plaintiff has
 7           demonstrated the nexus between his legal theory—that Nissan violated California
             law by selling vehicles with a defective clutch system that was not reflected in the
 8           sale price—and his damages model—the average cost of repair.

 9    See id. at 821. The Nguyen Court also noted that “class wide damages calculations under the …

10    CLRA are particularly forgiving. California law ‘requires only that some reasonable basis of

11    computation of damages be used, and the damages may be computed even if the result is an

12    approximation.’” Id. at 818.

13           Ms. Thompson’s damages model is similar to the model in Nguyen. Moreover, as Ms.

14    Thompson testified in her deposition, her calculations can be readily adjusted once the appropriate

15    repair costs and time are obtained from Chrysler and related third-parties. Here, as there, whether

16    the proposed calculation is accurate, whether the AHR was actually defective and whether

17    Defendant knew of the defect “are merits inquiries unrelated to class certification.” Id. For now,

18    Plaintiff has sufficiently established a nexus between his theories of liability and his damages

19    model. Rule 23(b)(3)’s predominance requirement is satisfied.

20                                     Statute of Limitations Concerns

21           Chrysler’s theory that statutes of limitations prevent class certification also fails.

22    Adjudication of individualized affirmative defenses typically does not defeat predominance under

23    Rule 23(b)(3) because “[t]he Court has various tools at its disposal to manage resolution of those

24    issues to the extent that they arise.” In re Myford Touch Consumer Litigation, No. 13-cv-03072,

25    2018 WL 3646895, at *2 (N.D. Cal. Aug. 1, 2018). Even if statute-of-limitations questions must

26    be addressed individually - and Defendant has not provided evidence establishing that they must

27    be - common questions, including the presence of a defect and Chrysler’s knowledge of and failure

28    to disclose the defect, remain central to the issues in this case. See Tait, 289 F.R.D. at 485.
                                                        -18-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION            NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 19 of 21



 1           Predominance is not defeated because the doctrines used by Plaintiff for “tolling the statute

 2    of limitations,” such as the doctrine of fraudulent concealment, involve proof “common to the

 3    defendants,” namely, “the act of concealing” defendant’s wrong. Id. (citing In re Linerboard

 4    Antitrust Litigation, 305 F.3d 145, 163 (3d Cir. 2002). Indeed, “[c]ourts have been nearly

 5    unanimous ... in holding that possible differences in the application of a statute of limitations to

 6    individual class members, including the named plaintiffs, does not preclude certification of a class

 7    action.” Id. (quoting Schramm v. JPMorgan Chase Bank, N.A., LA CV09–09442 JAK, 2011 WL

 8    5034663, *11-12 (C.D. Cal. Oct. 19, 2011) (holding that statute of limitations defense did not result

 9    in individual inquiries about when class members had actual or inquiry notice of their claims and

10    noting that defendant’s “speculation that some class members’ claims may be barred on the basis

11    of actual knowledge is not sufficient to defeat certification”); see also 2 Newberg on Class Actions

12    § 4:57 (5th ed.) (“Statute of limitations defenses—like damage calculations, affirmative defenses,

13    and counterclaims—rarely defeat class certification.”).

14           For all the reasons set forth above, the predominance requirement is met.

15           Superiority. Plaintiff meets the superiority requirement of Rule 23(b)(3) because, among

16    other reasons, “recovery on an individual basis would be dwarfed by the cost of litigating on an

17    individual basis.” Wolin, 617 F.3d at 1175. In this case, each class member is entitled to recover

18    only a small amount of money—potentially less than $800—while litigation costs for each

19    individual class member would be substantial, especially given the need for expert analysis. Given

20    this fact, class members are unlikely to pursue individual actions. Moreover, the array of common

21    questions and legal theories here renders adjudication in a single action both effective and efficient.

22    And while Chrysler has identified some issues that affect some class members but not others, such

23    as statutes of limitations or whether Chrysler sufficiently fixed the defect after 2017, such issues

24    do not make class certification inappropriate. These issues are insignificant relative to the central,

25    common questions that will drive resolution of class members’ claims. Nor does the need to resolve

26    such questions present intractable manageability problems. Thus, there are not any significant

27    manageability issues here. See id. at 1175-76 (discussing the factors outlined in Rule 23(b)(3)(A-

28    D) as they apply to a case raising a common issue of design defect and misrepresentation).
                                                     -19-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION            NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 20 of 21



 1           Rule 23(b)(2) class. Plaintiff also seeks to certify a class under Fed. R. Civ. P. 23 (b)(2)

 2    for injunctive relief as a remedy on the class’s express warranty claims. Because the certified

 3    23(b)(3) class may seek injunctive relief, the Court does not certify a separate 23(b)(2) class at this

 4    time. See Salas, 2019 WL 1940619, at *14 (“Under the circumstances here, it is unnecessary for

 5    the court to address whether certification under Rule 23(b)(2) is appropriate here since the court is

 6    certifying a class under Rule 23(b)(3).”).

 7                                              CONCLUSION

 8           For the foregoing reasons, the Court GRANTS Plaintiff’s Motion for Class Certification

 9    and Appointment of Class Representative and Counsel (Dkt. 54). The Court orders the following:

10           1. The Court certifies a Rule 23(b)(3) class and subclass below as to the economic damages

11               claims set forth in the Second Amended Class Action Complaint (Dkt. 13), and will not

12               certify any personal injury claims or damages. The class and subclass are defined as:

13               (1) A California Class consisting of all persons in California who currently own or lease,

14               or who have owned or leased any Class Vehicle manufactured by Chrysler, or any of its

15               subsidiaries or affiliates, that is equipped with an Automatic Head Restraint System; (2)

16               a California CLRA Subclass consisting of all members of the California Class who are

17               “consumers” within the meaning of California Civil Code § 1761(d). The Court

18               excludes from the Class and Subclass: Chrysler, its employees, officers, directors, and

19               legal representatives; Class Counsel and their employees; and the judicial officers and

20               their immediate family members and associated Court staff assigned to this case.

21           2. The Court designates as Class Vehicles the following model and year FCA/Chrysler

22               vehicles: 2010-2018 Dodge Journey; 2010-2011 Dodge Nitro; 2010-2012 Jeep Liberty;

23               2010-2017 Jeep Patriot or Compass; 2010-2012 Dodge Caliber; 2010-2018 Dodge

24               Caravan; 2011-2018 Dodge Durango; 2011-2018 Jeep Grand Cherokee; and 2010-2014

25               Sebring/Avenger.

26           3. The Court hereby appoints Shawn Alger as the representative of the certified Class and

27               Subclass.

28
                                                       -20-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION            NO. 2:18-CV-00360-MCE-EFB
     Case 2:18-cv-00360-MCE-EFB Document 81 Filed 09/24/19 Page 21 of 21



 1           4. The Court hereby appoints the law firms of Lieff Cabraser Heimann & Bernstein, LLP

 2              and Kershaw, Cook and Talley PC as Class Counsel for the Class and Subclass.

 3           5. The Court orders Class Counsel to prepare notice to the Class and Subclass and submit

 4              the notice and plan for notice distribution to the Court.

 5           IT IS SO ORDERED.

 6

 7    Dated this the ___ day of ___________, 2019.

 8                                                          ________________________________
                                                            Honorable Morrison C. England, Jr.
 9                                                          United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -21-
       ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION            NO. 2:18-CV-00360-MCE-EFB
